Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1580      Page 1 of 18



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 TEMUJIN KENSU, INDIVIDUALLY,
 AND ON BEHALF OF ALL OTHERS                      Case No. 2:18-cv-11086-SFC-PTM
 SIMILARLY SITUATED,
                                                  Hon. Sean F. Cox
              Plaintiffs,                         Mag. Judge Patricia T. Morris

 v.

 JPAY INC.

              Defendant.


 EXCOLO LAW PLLC                           MORGAN, LEWIS, & BROCKIUS LLP
 Keith L. Altman (P81702)                  Elizabeth Herrington (IL#6244547)
 Solomon M. Radner (P73653)                Zachary R. Lazar (IL#6325727)
 Ari Kresch (P29593)                       77 West Wacker Drive, Fifth Floor
 26700 Lahser Road, Suite 401              Chicago, IL 60601
 Southfield, MI 48033                      312-324-1000
 516-456-5885                              beth.herrington@morganlewis.com
 kaltman@excololaw.com
                                       HICKEY HAUCK BISHOFF & JEFFERS
 Attorneys for Plaintiff and the Class PLLC
                                       Benjamin W. Jeffers (P57161)
                                       One Woodward Avenue, Suite 2000
                                       Detroit, MI 48226
                                       313-964-8600
                                       bjeffers@hhbjlaw.com

                                           Attorneys for Defendant


      PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE PATRICIA T.
             MORRIS’S ORDER ENTERED FEBRUARY 7, 2020



 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            i
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1581      Page 2 of 18



        Plaintiff Temujin Kensu and the Class, by and through their counsel,

 EXCOLO LAW, PLLC, file this objection pursuant to Fed. R. Civ. P. 72 in response

 to Magistrate Judge Patricia T. Morris’s Report and Recommendation on Plaintiff’s

 Motion for Corrective Action and to Compel Arbitration.

        For the reasons stated in the attached brief, Plaintiff respectfully requests that

 the Court enter an order sustaining Plaintiffs’ Objections to the Magistrate Judge’s

 Order.



 Dated: February 21, 2020                                Respectfully Submitted,


                                                         EXCOLO LAW, PLLC
                                                         /s/ Keith Altman
                                                         Keith Altman (P81702)
                                                         Solomon Radner (P73653)
                                                         Ari Kresch (P29593)
                                                         Excolo Law PLLC
                                                         26700 Lahser Road, Suite 401
                                                         Southfield, MI 48033
                                                         (516)456-5885
                                                         kaltman@excololaw.com

                                                  Attorneys for Plaintiff and the Class




 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            ii
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1582      Page 3 of 18




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 TEMUJIN KENSU, INDIVIDUALLY,
 AND ON BEHALF OF ALL OTHERS                      Case No. 2:18-cv-11086-SFC-PTM
 SIMILARLY SITUATED,
                                                  Hon. Sean F. Cox
              Plaintiffs,                         Mag. Judge Patricia T. Morris

 v.

 JPAY INC.

              Defendant.


 EXCOLO LAW PLLC                           MORGAN, LEWIS, & BROCKIUS LLP
 Keith L. Altman (P81702)                  Elizabeth Herrington (IL#6244547)
 Solomon M. Radner (P73653)                Zachary R. Lazar (IL#6325727)
 Ari Kresch (P29593)                       77 West Wacker Drive, Fifth Floor
 26700 Lahser Road, Suite 401              Chicago, IL 60601
 Southfield, MI 48033                      312-324-1000
 516-456-5885                              beth.herrington@morganlewis.com
 kaltman@lawampmmt.com
                                       HICKEY HAUCK BISHOFF & JEFFERS
 Attorneys for Plaintiff and the Class PLLC
                                       Benjamin W. Jeffers (P57161)
                                       One Woodward Avenue, Suite 2000
                                       Detroit, MI 48226
                                       313-964-8600
                                       bjeffers@hhbjlaw.com

                                           Attorneys for Defendant


 BRIEF IN SUPPORT OF PLAINTIFF’S OBJECTIONS TO MAGISTRATE
 JUDGE PATRICIA T. MORRIS’S ORDER ENTERED FEBRUARY 7, 2020


 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM           iii
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1583      Page 4 of 18




                       MOST APPROPRIATE AUTHORITY
 Friedman v. Intervet Inc., 730 F.Supp.2d 758 (N.D. Ohio 2010)
 Jones v. Jeld-Wen, Inc., 250 F.R.D. 554 (S.D. Fla. 2008)
 Tolmasoff v. GM, LLC, No. 16-117474, 2016 U.S. Dist. LEXIS 85101 (E.D. Mich.
   June 30, 2016)




 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM           iv
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20                               PageID.1584          Page 5 of 18




                                         TABLE OF CONTENTS


 MOST APPROPRIATE AUTHORITY .................................................................. iv
 TABLE OF CONTENTS ...........................................................................................v
 TABLE OF AUTHORITIES ................................................................................... vi
 CONCISE STATEMENT OF THE ISSUE PRESENTED .................................... vii
 LOCAL RULE CERTIFICATION ....................................................................... viii
 STATEMENT OF RELEVANT FACTS ..................................................................1
 LEGAL STANDARD ................................................................................................1
 ARGUMENT .............................................................................................................2
   I. OBJECTION No. 1: THE MAGISTRATE ERRED BECAUSE SHE
   BASED HER REASONING FOR DENYING PLAINTIFF’S MOTION AFTER
   MISCONSTRUING THE PERTINENT FACTS AND THUS, THIS COURT
   SHOULD REJECT THE MAGISTRATE’S REPORT AND
   RECOMMENDATION. .........................................................................................2
 CONCLUSION ........................................................................................................10




 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM                                        v
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20                                  PageID.1585           Page 6 of 18



                                       TABLE OF AUTHORITIES
 Cases
 Friedman v. Intervet Inc., 730 F.Supp.2d 758 (N.D. Ohio 2010) .............................5
 Jones v. Jeld-Wen, Inc., 250 F.R.D. 554 (S.D. Fla. 2008).........................................4
 Tolmasoff v. GM, LLC, No. 16-117474, 2016 U.S. Dist. LEXIS 85101 (E.D. Mich.
   June 30, 2016) .........................................................................................................5
 Statutes
 42 U.S.C. § 1983 ........................................................................................................1
 Rules
 Fed. R. Civ. P. 23 .............................................................................................. 2, 3, 5
 Fed. R. Civ. P. 72 .......................................................................................................2




 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM                                           vi
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1586      Page 7 of 18



             CONCISE STATEMENT OF THE ISSUE PRESENTED
    1. Whether this Court should reject the Magistrate’s Order denying Plaintiff’s
       Motion to Compel Arbitration and for Corrective Action due to the
       Magistrate’s misunderstanding of the facts in denying the Plaintiff’s motion.




 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM           vii
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1587      Page 8 of 18



                          LOCAL RULE CERTIFICATION
        The undersigned counsel certifies that this document complies with E.D.

 Mich. LR 5.1(a), including double-spaced (except for quoted materials and

 footnotes); at least one-inch margins on the top, sides, and bottom; consecutive page

 numbering; and type size of all text and footnotes that is no smaller than 10-1/2

 characters per inch (for non-proportional fonts) or 14 point (for proportional fonts).

 The undersigned further certifies that the brief is the appropriate length since it does

 not exceed 25 pages. E.D. Mich. LR 7.1(d)(3).



 Dated: February 21, 2020                         Respectfully Submitted,

                                                  /s/ Keith Altman
                                                  Keith Altman (P81702)
                                                  Attorney for Plaintiffs
                                                  26700 Lahser Rd., Suite 401
                                                  Southfield, MI 48033
                                                  (516) 456-5885
                                                  kaltman@excololaw.co




 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM          viii
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1588      Page 9 of 18



                       STATEMENT OF RELEVANT FACTS
        For brevity, Plaintiffs refer to the Statement of Relevant Facts contained in its

 Motion for Corrective Action, ECF # 35. Furthermore, these facts are adopted by

 reference.

        In addition, Plaintiffs add that according to Defendants, the terms of the

 arbitration agreement were changed on May 3, 2019. ECF # 36, PageID 1428. The

 first time that Plaintiffs’ counsel was aware of these changes was on October 31,

 2019. ECF # 35-5. Until that time, Defendant had not made Plaintiffs’ counsel

 aware of the terms of the change. Curiously, Defendant did not mention the change

 in terms when it agreed to arbitrate Eight additional individuals under the terms

 agreed to in ECF #34. See ECF # 35-3.

        Contrary to the assertions by the Magistrate, Plaintiffs’ counsel had not been

 retained by any other clients besides Temujin Kensu until after the change was

 made. Defendants have not alleged that they informed any of the putative class

 members of the pendency of the class action when making the change of terms. Thus

 after the filing of the class action complaint which was still pending, Defendant

 materially changed the terms of the agreement without informing putative class

 members of their rights. Furthermore, Plaintiffs’ counsel had not been in contact

 with these putative class members at this time.

                                  LEGAL STANDARD


 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            1
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1589      Page 10 of 18



         In filing an objection to Magistrate Judge’s order on non-dispositive matters,

 Rule 72 of the Federal Rules of Civil Procedure provides, in pertinent part:

               A party may serve and file objections to the order within 14 days after
               being served with a copy. A party may not assign as error a defect in
               the order not timely objected to. The district judge in the case must
               consider timely objections and modify or set aside any part of the order
               that is clearly erroneous or is contrary to law.

 Fed. R. Civ. P. 72 (a).

         In general, Fed. R. Civ. P. 23 provides that the Court may issue orders that:

            A. determine the course of proceedings or prescribe measures to prevent
               undue repetition or complication in presenting evidence or argument;
            B. require—to protect class members and fairly conduct the action—
               giving appropriate notice to some or all class members of:
                  i. any step in the action;
                 ii. the proposed extent of the judgment; or
                iii. the members’ opportunity to signify whether they consider the
                     representation fair and adequate, to intervene and present claims
                     or defenses, or to otherwise come into the action;
            C. impose conditions on the representative parties or on intervenors;
            D. require that the pleadings be amended to eliminate allegations about
               representation of absent persons and that the action proceed
               accordingly; or
            E. deal with similar procedural matters.

 Fed. R. Civ. P. 23.
                                      ARGUMENT
    I.      OBJECTION No. 1: THE MAGISTRATE ERRED BECAUSE SHE
            BASED HER REASONING FOR DENYING PLAINTIFF’S MOTION
            AFTER MISCONSTRUING THE PERTINENT FACTS AND THUS,
            THIS COURT SHOULD REJECT THE MAGISTRATE’S REPORT
            AND RECOMMENDATION.




 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            2
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1590      Page 11 of 18



        Magistrate Judge Patricia T. Morris entered an order denying Plaintiffs’

 Motion to Compel and for Corrective Action. (ECF No. 38). In the order, Magistrate

 Morris highlighted that the communications between the Defendant and putative

 class members occurred after Plaintiff’s counsel identified them and attempted to

 negotiate with defense counsel regarding the terms of arbitration for those people.

 (ECF No. 38, PageID. 1539). The Magistrate erred because the change to the terms

 occurred after the pendency of this action, but before Plaintiffs’ counsel had spoken

 to certain putative class members.

        The instant action was filed as a putative class action and to this day, continues

 to be a putative class action. Defendants have failed to move to dismiss the class

 action allegations in this Court or any other Court. Thus, at this time, there has been

 no determination by any competent body that this matter may not proceed as a class.

 Because this matter still continues as a putative class, this Court has not only the

 ability but the responsibility to protect the interests of the unnamed class members.

        The Magistrate misstates pertinent facts in her order. Subsequent to the

 agreement to arbitrate in resolution of the motion to lift the stay on behalf of the

 putative class, ECF # 34, Plaintiff’s counsel contacted Defendant to see whether they

 would agree to arbitrate the claims of eight individuals who were choosing to opt

 out of the putative class and seek their own individual recoveries. ECF # 35-2. On

 September 13, 2019, Defendants agreed to arbitrate under the “Kensu” terms, ECF
 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            3
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1591      Page 12 of 18



 # 34. ECF # 35-3. Although Defendants maintained that their “class action waiver

 is effective”, no action to enforce such a waiver had been taken. Id.

        On September 20, 2019, Plaintiffs’ counsel sought an agreement to arbitrate

 under the same terms for 19 additional claimants. ECF # 35-4. On October 31,

 2019, Defendant’s counsel notified Plaintiff that JPay would not arbitrate the claims

 of the additional claimants pursuant to the original terms. ECF # 35-5. In that

 communication, JPay informed the Plaintiffs’ counsel that the Terms of Service and

 Warranty Policy had been changed. This was the first time that Plaintiffs’ counsel

 was aware that there was a change to the alleged arbitration agreement that was

 anything other than a substitution of AAA and the consumer rules in place of JAMS.

 Key changes to the agreement were (1) the imposition of a new process to be

 followed before a prisoner could even get to arbitration and (2) the change of the

 three-arbitrator panel to a single arbitrator. ECF # 35-5 PageID 1403-1404.

        Since Plaintiffs’ counsel was first aware of the change in terms after learning

 of it in the October 31, 2019 letter, any direct communication between Defendant

 and the putative class members occurred before Plaintiffs’ counsel attempted to

 negotiate with defense counsel regarding terms for additional members of the

 putative class who were choosing to opt out of the class and seek individual

 remedies.    Because the alterations occurred before Plaintiffs’ counsel began

 negotiating terms, Plaintiffs’ counsel and putative class members were unaware of
 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            4
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1592      Page 13 of 18



 the change of terms and the change in their rights. The Magistrate Judge’s reasoning

 for denying the motion collapses with this vital change in facts. Furthermore, the

 Magistrate’s ruling is inapplicable to those putative class members who did not have

 conversations with Plaintiffs’ counsel. In those instances, it is irrefutable that

 Defendant changed the terms of the agreement at the heart of a pending class action

 litigation without informing the putative class members of their rights.

        The moving party must demonstrate that the actual or anticipated

 communications are or will be “abusive in that ‘[they] threaten[] the proper

 functioning of the litigation.’” Jones v. Jeld-Wen, Inc., 250 F.R.D. 554, 561 (S.D.

 Fla. 2008) (quoting Cox Nuclear Med. v. Gold Cup Coffee Servs., Inc., 214 F.R.D.

 696, 698 (S.D. Ala. 2003)). Abusive communications are those that are false or

 misleading, contain material omissions, or are coercive or intimidating. See Jeld-

 Wen, 250 F.R.D. at 561.

        Therefore, Defendant’s conduct amounts to unapproved communication to the

 class that misrepresents the status of and the effects of pending litigation.

 Defendant’s communications were misleading. A “defendant’s failure to mention

 even an uncertified class action in securing settlements or releases from putative

 class members may be ‘misleading.’” Friedman v. Intervet Inc., 730 F.Supp.2d 758,

 762-63 (N.D. Ohio 2010).           Additionally, Defendant’s conduct is coercive.

 Communications are “coercive (or at least have the potential for coercion) where
 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            5
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1593      Page 14 of 18



 there is an ongoing business relationship between the potential class members.”

 Tolmasoff v. GM, LLC, No. 16-117474, 2016 U.S. Dist. LEXIS 85101, at *34 (E.D.

 Mich. June 30, 2016) (citing Sorrentino v. ASN Roosevelt Ctr. LLC, 584 F.Supp.2d

 529, 533 (E.D.N.Y. 2008)). Defendant JPay and putative class members maintain a

 business relationship. This business relationship is at the heart of the allegations in

 the complaint. Defendant’s coercive communications seek to alter the terms of the

 agreement that is at issue in this litigation.

        It is clear that Defendant’s arbitration terms in effect at the time that this action

 was filed was a deliberate attempt to discourage arbitration. A review of the JAMS

 website at https://www.jamsadr.com/consumercases/ shows all arbitrations

 completed by JAMS in the last five years. JPay’s deterrence was so strong that

 although JPay received thousands of unanswered complaints from putative class

 members, only three matters were arbitrated.             Particularly effective was the

 requirement that three arbitrators be appointed and that loser pays the costs of the

 arbitration. That Defendant insisted upon a three-arbitrator panel for basic consumer

 disputes is clear evidence of bad faith in resolving disputes. With the filing of this

 case and realizing that MDOC prisoners were going to step up and potentially push

 for arbitrations, Defendant changed the arbitration terms to be more favorable to

 Defendant.



 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM             6
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1594      Page 15 of 18



        These communications limit the rights of the putative class members.

 Prospective claimants are required to seek informal dispute resolution in accordance

 with the new terms prior to initiating arbitration. Defendant’s new terms limit a

 claimant’s ability to challenge JPay’s conduct and altered claimant’s rights to have

 a three-arbitrator panel. Defendant selected a three-arbitrator panel as a deterrent.

 Now they should have to live with the terms they forced upon MDOC prisoners. To

 the extent that terms in the original agreement are inconsistent with the Arbitrator’s

 rules, the arbitrator has the ability to adjust those terms.

        It is important to note that Plaintiffs’ motion to lift the stay and adjudicate the

 claims was brought on behalf of the putative class.            ECF # 28, PageID 1230.

 Interestingly, in their opposition to the motion, ECF #29, while Defendant’s talk

 about that there is language in the agreement disallowing a class action, they do not

 ever mention that this alleged waiver was effective as adjudicated by the Court.

 Furthermore, Defendant was well aware that it needed to bring a motion to dismiss

 the class action allegations as it had brought such a motion previously. ECF # 13

 (Denied as moot when the complaint was amended. See order of June 6, 2018.

 “TEXT-ONLY ORDER Vacating Responsive Deadlines re [13] MOTION to

 Dismiss Pursuant to Rule 12(b)(6) filed by JPay, Inc. The responsive deadlines are

 terminated per the parties request pending resolution of the Motion to Compel

 Arbitration. Signed by Magistrate Judge Patricia T. Morris. (KCas)”). Defendant

 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            7
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1595      Page 16 of 18



 never renewed their motion to dismiss the class action allegations. Thus, they are

 still pending. Because they are still pending, this Court has jurisdiction over the

 unnamed class members.

        Until such time as the class allegations are dismissed, if at all, this Court

 should disallow the improper changes to the terms of the agreement. Furthermore,

 this Court must address the nature of the arbitration terms for putative class members

 who chose to opt out of the class and pursue their own recovery. As of right now,

 this Court must be involved in the process. If the terms applicable to the unnamed

 class members are those which were in effect at the time this suit was filed, then

 JAMS is still the arbitration organization. Because JAMS will not arbitrate the

 claims and the parties cannot agree on the terms of the arbitration, this Court must

 determine not only who must arbitrate, but which terms are in effect.

        In the Magistrates opinion, she stated that §5 of the FAA “only addresses the

 topic of appointment of an arbitrator, not providing the terms of arbitration…” ECF

 # 38, PageID 1534. The Magistrate erred because §5 does discuss the concept of

 terms. First, it says that the arbitrators “shall act under said agreement with the same

 force and effect as if he or they had been specifically named therein.” Second FAA

 §5 says “unless otherwise provided in the agreement the arbitration shall be by a

 single arbitrator.” Both of these require the Court to determine the terms of the

 arbitration agreement. As discussed above, it is Plaintiffs’ position (without waiving

 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            8
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1596      Page 17 of 18



 unconscionability issues to be determined by the arbitrators) that the Defendant’s

 terms in effect at the time of this suit require a three-arbitrator panel. This should

 be enforced despite Defendant’s improper change to the terms requiring a single

 arbitrator after the putative class was filed as discussed above.

        If the Magistrate’s ruling with respect to the terms of arbitration stands (that

 the Court must only select the replacement arbitrator and not address terms), putative

 class members choosing to proceed with individual arbitrations will be unable to do

 so because there is no agreement as to the number of arbitrators. As far as Plaintiffs’

 counsel is aware, there is no procedure within AAA (the expected arbitration

 organization) for the number of arbitrators to be determined subsequent to filing the

 matter. Such a determination must be made upfront before a panel is appointed.

 Thus it is critical for the Court to resolve the issue of the number of arbitrators before

 arbitrations can be filed.

        Accordingly, the Court should exercise its discretion under Federal Rule of

 Civil Procedure 23(b), which “authorizes a court to enjoin a named party from

 communicating with unnamed potential class members.” Tolmasoff, 2016 U.S. Dist.

 at *28. Furthermore, the Court should determine that (1) that the terms that were in

 effect control claims of putative class members until such time as the class action

 allegations are dismissed, if at all and (2) that a three-arbitrator panel is required as



 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            9
Case 2:18-cv-11086-SFC-PTM ECF No. 40 filed 02/21/20            PageID.1597      Page 18 of 18



 specified by the Defendant in the agreement which was in existence at the time the

 instant suit was filed.

                                     CONCLUSION
        For the above reasons, Plaintiff respectfully requests that the Court enter an

 order sustaining Plaintiff’s Objections to the Magistrate Judge’s Order, ECF No. 38.

 Dated: February 21, 2020                                Respectfully Submitted,


                                                         EXCOLO LAW, PLLC
                                                         /s/ Keith Altman
                                                         Keith Altman (P81702)
                                                         Solomon Radner (P73653)
                                                         Ari Kresch (P29593)
                                                         Excolo Law PLLC
                                                         26700 Lahser Road, Suite 401
                                                         Southfield, MI 48033
                                                         (516)456-5885
                                                         kaltman@excololaw.com

                                                  Attorneys for Plaintiff and the Class




 Objection to Ruling by Magistrate, Kensu et al v. JPay, 2:18-cv-11086-SFC-PTM            10
